Citation Nr: 0942868	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to February 
1968. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims for bilateral 
hearing loss and tinnitus.

In July 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

This case previously reached the Board in October 2007.  At 
that time, the Veteran's service connection claims for 
bilateral hearing loss and tinnitus were remanded for further 
development.  The case has been returned to the Board for 
further appellate consideration.  

The Board has received additional service personnel records 
(SPRs) in November 2008.  The agency of original jurisdiction 
(AOJ) has not considered these records, and the Veteran has 
not signed a waiver of initial AOJ consideration for these 
records.  See 38 C.F.R. § 20.1304(c) (2009).  However, these 
records are cumulative of other information already of 
record, in that these records serve to confirm that the dates 
and times of the Veteran's service, and the ships on which he 
served.  This is cumulative of service treatment records 
which were already contained within the claims file, because 
the prior records also serve to corroborate the Veteran's 
statements regarding the dates and locations of his service.  
Thus, these newly obtained SPRs do not constitute additional 
evidence for which a written waiver would be required.  Id.




FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  There is no competent evidence that relates the Veteran's 
current bilateral hearing loss and tinnitus to his period of 
active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the AOJ to the Veteran dated in November 2005, 
and October 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in April 2006, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending an 
additional VCAA notice letter by readjudicating the case by 
way of the SSOC of June 2008.  Therefore, since the VA cured 
the timing error and because the Veteran did not challenge 
the sufficiency of the notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the provision of VCAA notice has been rectified by 
the latter readjudication.  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, and two VA 
medical examinations.  The Veteran has submitted personal 
statements, hearing testimony, and private medical evidence.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

The Veteran's representative has requested that the Veteran's 
claim be remanded for an additional "independent medical 
examination" to determine "whether the [in service] noise 
exposure the VA has conceded is the direct cause or 
contributing cause to the appellant's current hearing loss."  
At this time, the Veteran has been provided with two VA 
medical examinations in April 2006 and June 2008.  Both 
examinations concluded that the individual contributions by 
occupational and recreational noise exposure, or aging could 
not be determined based on the evidence of record.  These 
opinions are based on a review of the medical record, an 
examination of the Veteran, and provide a rationale for the 
opinion given.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value).  No 
medical evidence which contradicts these opinions has been 
submitted by either the Veteran or his representative.  As 
service and post-service medical records provide no basis to 
grant the claim, and in fact provide evidence against the 
claim, the Board finds that the VA examinations of record are 
adequate for resolution of the Veteran's claims.

The Board is also satisfied as to substantial compliance with 
its October 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In October 2007, the Board remanded 
the Veteran's claims for further development of the evidence.  
First, the AOJ was to provide corrective VCAA notice to the 
Veteran, which the AOJ did through the October 2007 VCAA 
notice letter.  Second, the AOJ was to schedule the Veteran 
for a VA medical examination to clarify the etiology of his 
bilateral hearing loss and tinnitus disorders, and which 
identified the contributing factors of in-service trauma, 
occupational and recreational noise exposure, and aging.  
This was accomplished by a VA medical examination conducted 
in June 2008.  Finally, the AOJ was to readjudicate the 
Veteran's service connection claims for bilateral hearing 
loss and tinnitus, which was accomplished through the June 
2008 SSOC.  As such, the remand directives have been complied 
with.  Therefore, the Board concludes that the duty to assist 
the Veteran in gathering information to advance his claim has 
been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing was a June 2008 VA audiology examination, 
which revealed the following bilateral hearing loss according 
to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
50
50
70
75
LEFT
45
50
60
65
80







With all the individual frequencies but one above 40 decibels 
for his right ear, and all of the frequencies above 40 for 
the left ear, the Board observes that the Veteran clearly 
currently shows bilateral hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
bilateral hearing loss was caused by his acoustic trauma 
during his Navy service when he was exposed to:  explosions, 
engine noise, noise from ships guns, sonic booms, and noise 
when on a ship's flight deck.  See the Veteran's November 
2005 statement, April 2006 VA medical examination, November 
2007 statement, and hearing transcript pg. 3-4, 9.  The 
Veteran has indicated that he was exposed to acoustic trauma 
while serving on the USS Forrestal when there was a fire on 
the ship in July 1967.  See the hearing transcript pg. 9.  
The Veteran has also indicated that he was in the Marine 
Reserve prior to joining the Navy wherein he was exposed to 
acoustic trauma when qualifying with various munitions.  See 
the hearing transcript pg. 9.  The Veteran is competent to 
testify as to experiencing acoustic trauma in service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 
C.F.R. § 3.159(a)(2).  The Veteran has indicated that he was 
not exposed to noise which would have affected his hearing 
after his completion of service.  See the Veteran's May 2006 
notice of disagreement (NOD), November 2006 substantive 
appeal (VA Form 9), January 2006 statement, and hearing 
transcript pg. 6.  The Veteran's military occupational 
specialty (MOS) listed on his DD Form 214 was as an 
electrician, a profession not ordinarily associated with 
acoustic trauma.  However, the Veteran's account of serving 
on the USS Forrestal is corroborated by his SPRs which 
indicate that he was assigned to the USS Forrestal at that 
time, and the fire is corroborated by internet records of 
such an incident.  Therefore, the Board concedes that the 
Veteran experienced acoustic trauma in service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current hearing loss to his active 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
AOJ provided the Veteran with two VA medical examinations.  
The first, in April 2006, after a review of the Veteran's 
medical history and examination of the Veteran, concluded 
that the Veteran's hearing loss was "less likely as not... 
caused by or a result of acoustic trauma in the service."  
The examiner concluded that, although the Veteran's normal 
findings from a whispered voice test upon discharge could not 
be considered evidence to preclude hearing loss at that time, 
there was no indication of hearing loss upon discharge.  
After review, the Board concluded that a remand for a 
clarification VA medical examination was necessary to attempt 
to sort out "the contributing factors of in-service trauma, 
occupational and recreational noise exposure, and aging."  
See the October 2007 Board Remand pg. 4.  The second VA 
medical examination was conducted in June 2008.  The June 
2008 VA medical examination, after a review of the records 
and examination of the Veteran, concluded that the Veteran's 
hearing loss was "less likely as not" connected to the 
Veteran's in-service trauma, and indicated that 
"contributions by occupational, recreational noise exposure, 
or aging could not be determined" due to the "37 years" 
between discharge and the first evidence of hearing loss.  
The examiner noted the Veteran's occupation as an electrican 
used 200HP compressors and recreational noise as motocycles 
and shooting.  There is no other medical evidence indicating 
a connection between the Veteran's hearing loss and his 
service.  In this regard, the Board acknowledges the language 
of the Court in Hensley.  However, the Board reads that 
language as basically directing that in a case where there is 
evidence of some decrease in hearing acuity during service, 
that consideration be given to a nexus to service.  It is 
noteworthy that the Hensley language appears to envision a 
situation where the requirements for hearing loss disability 
are met several years after service, whereas in the present 
case it appears that the requirements for hearing loss 
disability were not met for a number of years after service.

The Veteran and his representative have indicated their 
belief that the Veteran's current hearing loss is the result 
of his acoustic trauma.  There is no evidence presented that 
the Veteran or his representative have the requisite training 
or experience necessary to render them competent to make such 
a statement.  See Layno, supra, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that these 
statements are not competent evidence of a connection between 
the Veteran's hearing loss and his service.  As neither of 
the competent medical opinions of record indicates that the 
Veteran's current hearing loss is due to his in-service 
acoustic trauma, there is no competent evidence of a 
connection between the Veteran's in-service acoustic trauma 
and his current bilateral hearing loss.  In fact, the 
competent medical evidence weighs against such a conclusion.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated a number of times that his 
bilateral hearing loss began during his military service and 
continued to the present.  See the Veteran's November 2005 
statement, November 2006 substantive appeal (VA Form 9), and 
hearing transcript pg. 4; as well as the VA medical 
examinations of April 2006 and June 2008.  The Veteran is 
competent to report hearing loss in service and continuing 
after service.  See Layno, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints or records of bilateral 
hearing loss until many years post-service.  The Veteran's 
separation examination does not contain any indication of 
bilateral hearing loss, nor do any of the Veteran's STRs 
contain evidence of bilateral hearing loss.  Further, there 
are no medical records to indicate bilateral hearing loss 
until the July 2005 VA medical treatment record.  Finally, 
the Veteran has acknowledged that he has not sought treatment 
for his hearing loss until about the same time that he 
requested that his hearing loss be service-connected.  See 
hearing transcript pg. 6.

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 30 years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  With all of the evidence 
presented by the record taken into account, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for bilateral hearing loss.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after service, the 
Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, there is no evidence of in-
service incurrence and no competent, medical evidence or 
opinion that relates his current bilateral hearing loss 
disorders to his periods of active military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, the records show that the Veteran had been 
diagnosed with tinnitus.  See the April 2006 and June 2008 VA 
medical examinations.  Further, tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran 
has complained of tinnitus in his September 2005 claim, and 
in numerous statements made to the Board thereafter.  
Therefore, there is competent evidence that the Veteran is 
currently experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, the Board has 
conceded the Veteran's in-service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The AOJ 
provided the Veteran with two VA medical examinations.  The 
first, in April 2006, after a review of the Veteran's medical 
history and examination of the Veteran, concluded that the 
Veteran's tinnitus was "less likely as not... caused by or a 
result of acoustic trauma in the service."  The examiner 
concluded that, although the Veteran's normal findings from a 
whispered voice test upon discharge could not be considered 
evidence, there was no indication that the Veteran 
experienced tinnitus upon discharge.  After review, the Board 
concluded that a remand for a clarification VA medical 
examination was necessary to attempt to sort out "the 
contributing factors of in-service trauma, occupational and 
recreational noise exposure, and aging."  See the October 
2007 Board Remand pg. 4.  The second VA medical examination 
was conducted in June 2008.  The June 2008 VA medical 
examination, after a review of the records and examination of 
the Veteran, concluded that the Veteran's tinnitus was "less 
likely as not" connected to the Veteran's in-service trauma, 
and indicated that "contributions by occupational, 
recreational noise exposure, or aging could not be 
determined" due to the "37 years" between discharge and 
the first evidence of tinnitus.  There is no other medical 
evidence indicating a connection between the Veteran's 
tinnitus and his service.

The Veteran and his representative have indicated their 
belief that the Veteran's current tinnitus is the result of 
his acoustic trauma.  There is no evidence presented that the 
Veteran or his representative have the requisite training or 
experience necessary to render them competent to make such a 
statement.  See Layno, supra, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that these 
statements are not competent evidence of a connection between 
the Veteran's tinnitus and his service.  As neither of the 
competent medical opinions of record indicates that the 
Veteran's current tinnitus is due to his in-service acoustic 
trauma, there is no competent evidence of a connection 
between the Veteran's in-service acoustic trauma and his 
current tinnitus.  In fact, the competent medical evidence 
weighs against such a conclusion.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated a number of times that his tinnitus 
began during his military service and continued to the 
present.  See the Veteran's November 2005 statement, November 
2006 VA Form 9, and the hearing transcript pg. 4; as well as 
the VA medical examinations of April 2006 and June 2008, and 
the VA medical treatment record of January 2008.  The Veteran 
is competent to report experiencing tinnitus in service.  See 
Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's medical record is negative for any 
complaints or records of tinnitus until many years post-
service.  The Veteran's separation examination does not 
contain any indication of tinnitus, nor do any of the 
Veteran's STRs contain evidence of tinnitus.  Further, there 
are no medical records to indicate bilateral tinnitus until 
the April 2006 VA medical examination.  Finally, the Veteran 
has acknowledged that he has not sought treatment for his 
tinnitus until about the same time that he requested that his 
tinnitus be service-connected.  See hearing transcript pg. 6.

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 30 years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  With all of the evidence 
presented by the record taken into account, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


